Citation Nr: 1230619	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for right hip bursitis.

3.  Entitlement to a rating in excess of 10 percent for mid-thoracic strain.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).  

6.  Entitlement to a temporary total rating based upon the need for convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1991 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that the TDIU issue in this case involves multiple medical issues and is more appropriately addressed as a separate issue. 

The issues of entitlement to increased ratings for right hip bursitis, mid-thoracic strain, left ear hearing loss, entitlement to a TDIU, and entitlement to a temporary total rating based upon the need for convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issues addressed in this decision was obtained. 

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in January 2007, March 2007, August 2007, and May 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim addressed in this decision was provided in May 2008.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2007 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to this issue has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with this claim would not cause any prejudice to the appellant.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.1 (2011). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011). 

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011). 

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011). 



Rating
6260
Tinnitus, recurrent
10
Note (1):  A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes. 
Note (2): Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 
Note (3): Do not evaluate objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) under this diagnostic code, but evaluate it as part of any underlying condition causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011). 

In the instant case records show the Veteran submitted his increased rating claim in November 2006.  Service connection was established for tinnitus in a June 1996 rating decision with an assigned 0 percent rating.  An increased 10 percent rating was granted in a November 2007 rating decision.  The Veteran appealed and, in essence, asserted that a higher rating was warranted. 

Based upon the evidence of record, the Board finds entitlement to a higher rating for tinnitus must be denied as a matter of law.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

The Veteran is presently receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  An April 2007 VA examination found tinnitus did not prevent the ability to work for physical or sedentary employment.  Therefore, the Board finds the claim for entitlement to a higher schedular rating for tinnitus must be denied. 

The Board notes that the Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds the April 2007 VA examiner's opinion is persuasive that the Veteran's tinnitus has not resulted in a marked interference with employment.  The Veteran has provided no specific information indicating his tinnitus has resulted in any interference with employment.  The assigned schedular rating in this case is adequate.  Therefore, referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim. 


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.



REMAND

A review of the record shows the Veteran was provided adequate VCAA notice as to his claims for entitlement to increased ratings for right hip bursitis, mid-thoracic strain, left ear hearing loss, entitlement to a TDIU, and entitlement to a temporary total rating based upon the need for convalescence.  The Board finds, however, that additional development as to these matters is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Veteran's representative in a May 2012 brief requested that additional VA examinations be provided for the service-connected right hip bursitis, mid-thoracic strain, and left ear hearing loss disabilities.  The Board notes that the Veteran has asserted that he was unemployable as a result of his service-connected disabilities.  His specific complaints, however, have addressed cervical and lumbar spine disabilities for which service connection was denied in an unappealed July 2009 rating decision.  

A review of the evidence of record also shows that a February 2005 magnetic resonance imaging (MRI) scan revealed no significant abnormality of the hip joint and no definite evidence of bursitis.  A March 2005 MRI scan noted an asymmetric disc bulge to T11-12 and a mild disc bulge at T12-L1.  Small disc herniations were probably present on the left side at T6-7 and on the right at T7-8.  An April 2007 VA general medical examination noted right hip and thoracolumbar spine range of motion limited by pain.  Although a January 2009 VA examiner found the cervical and lumbar spine disorders were not related to the service-connected mid-thoracic strain, it is unclear which of the Veteran's manifest symptoms may be attributable to his service-connected disabilities.  The Board notes that VA records show the Veteran underwent bilateral facet joint injections at C7-T1 in January 2007, but that there is no indication whether or not this treatment required convalescence or was used as treatment for service-connected mid-thoracic strain.  The Board finds additional VA examinations are required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be provided a VA audiology examination for an opinion as to the current nature and severity of his service-connected left ear hearing loss, to include the extent to which the disability interferes with his employment.  All indicated tests and studies are to be performed.  

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  The Veteran should be provided an appropriate VA examination for opinions as to the current nature and severity of his service-connected right hip bursitis and mid-thoracic strain.  The examiner should be requested to summarize the pertinent evidence of record arising from the November 2006 claim and to identify the symptoms attributable to these disabilities over the course of the appeal.  An opinion should also be provided as to whether the bilateral facet joint injections at C7-T1 the Veteran received in January 2007 were for treatment of service-connected mid-thoracic strain and whether it required a period of convalescence.  All indicated tests and studies are to be performed.  

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


